On Petition por a Rehearing.
Zollars, J.
In response to the petition and argument for a rehearing in this cause, we deem it sufficient to say, that all of the difficulties pointed out by counsel as necessary to be met in the practical application of the act of 1875 in the various-cases that may arise, were considered upon the hearing. Nothing was written especially upon the questions now suggested, because their formal decision was not necessary to a decision of the case before the court. It was then, and is now, thought best not to write upon those questions until a case shall be presented in which they shall be so directly involved as that their decision shall be necessary and proper to a proper disposition of the case.
Petition for a rehearing overruled.